 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REGINALD RAY YORK,                               No. 1:15-cv-01828-DAD-BAM
12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DENYING
14    G. GARCIA, et al.,                               PLAINTIFF’S MOTION FOR SUMMARY
                                                       JUDGMENT, AND GRANTING IN PART
15                       Defendants.                   DEFENDANTS’ CROSS-MOTION FOR
                                                       SUMMARY JUDGMENT
16
                                                       (Doc. No. 64, 69, 78 )
17

18

19          Plaintiff Reginald Ray York is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

21   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On August 27, 2019, the assigned magistrate judge issued findings and recommendations,

23   recommending that plaintiff’s motion for summary judgment be denied and that the cross-motion

24   for summary judgment brought on behalf of defendants Garcia and Neighbors be granted in part

25   and denied in part. (Doc. No. 78.) Specifically, the findings and recommendations recommended

26   that defendants’ motion for summary judgment be granted as to plaintiff’s conditions of

27   confinement claim against defendants Garcia and Neighbors, and be denied as to plaintiff’s

28   failure to intervene/protect claim against defendant Neighbors. (Id. at 16.) The findings and
                                                       1
 1   recommendations were served on the parties and contained notice that any objections thereto

 2   were to be filed within fourteen days after service. (Id. at 16–17.) On September 16, 2019,

 3   plaintiff filed objections. (Doc. No. 79.) Defendants Garcia and Neighbors did not file any

 4   objections, and the time for doing so has now passed.

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 6   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 7   including plaintiff’s objections, the court finds the findings and recommendations to be supported

 8   by the record and proper analysis.

 9          In his objections, plaintiff first argues that the magistrate judge improperly considered the

10   verified declarations of defendants Garcia and Neighbors as evidence. Specifically, plaintiff

11   argued that those declarations were inadmissible because the defendants failed to turn over the

12   documents they intended to rely upon to oppose plaintiff’s summary judgment motion and to

13   support their own cross-motion for summary judgment, in violation of Federal Rule of Civil

14   Procedure 26(a)(1)(A). However, defendants were under no obligation to turn over any

15   documents or otherwise comply with Rule 26(a)(1)(A) because cases brought by pro se prisoners,

16   such as this one, are explicitly exempted from Rule 26(a)(1)(A)’s initial disclosure requirements.

17   Fed. R. Civ. P. 26(a)(1)(B)(iv) (stating that “an action brought without an attorney by a person in

18   the custody of the … state” is exempt from the initial disclosure requirement). Therefore, the

19   magistrate judge properly considered the challenged declarations as evidence.

20          Second, plaintiff argues that summary judgment should be granted in his favor on his
21   excessive force claim against defendant Garcia because defendant Garcia and the magistrate

22   judge failed to produce any evidence that Garcia was authorized under California Department of

23   Corrections and Rehabilitation (“CDCR”) policy, rule or procedure or established law to use

24   pepper spray against the plaintiff while plaintiff sat on the ground in restraints and defenseless.

25   However, as explained by the assigned magistrate judge, because plaintiff’s verified complaint

26   and defendants Garcia’s declaration establish conflicting versions of the incident between
27   plaintiff and defendant Garcia, there are genuine issues of material fact regarding whether there

28   was a need for the use force on plaintiff, the relationship between the need for the application of
                                                        2
 1   force and the amount of force actually used on plaintiff, and the threat reasonably perceived by

 2   defendant Garcia. Thus, the magistrate judge concluded that plaintiff was not entitled to

 3   judgment as a matter of law. The undersigned finds no error with this analysis.

 4           Third, plaintiff argues that the cross-motion for summary judgment brought on behalf of

 5   defendants Garcia and Neighbors with respect to his condition of confinement claim should be

 6   denied.1 Specifically, plaintiff asserts that he has presented evidence showing that both

 7   defendants Garcia and Neighbors were aware that defendant Garcia had used pepper spray on

 8   plaintiff outside of the cell and on plaintiff’s cellmate inside of the cell, that the CDCR

 9   Department Operations Manual requires staff who use force or who observes a use of force to

10   document their knowledge of steps taken to decontaminate the housing unit after chemical agents

11   are used, and that both defendants received training in the possible effects that pepper spray might

12   have on a person. However, even assuming that both defendants Garcia and Neighbors were

13   aware (1) that defendant Garcia had used pepper spray inside of plaintiff’s cell, (2) that CDCR

14   policy required both defendants to document their knowledge of steps taken to decontaminate

15   plaintiff’s cell after pepper spray was used, and (3) that both defendants received training in the

16   possible effect that pepper spray might have on a person, this evidence, at best, demonstrates

17   merely that defendants Garcia and Neighbors should have been aware that plaintiff faced a

18   substantial risk of serious harm from the pepper spray residue in his cell. Gibson v. County of

19   Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002) (stating that if a prison official “should have been

20   aware of the risk, but was not, then the person has not violated the Eighth Amendment, no matter
21   how severe the risk”), overruled on other grounds by Castro v. County of Los Angeles, 833 F.3d

22   1060, 1076 (9th Cir. 2016). Plaintiff did not come forward with evidence on summary judgment

23   establishing at least a genuine issue of material fact regarding whether defendants Garcia and

24   Neighbors were actually aware that plaintiff faced a substantial risk of serious harm from the

25   pepper spray residue in his cell and disregarded that risk by failing to take reasonable steps to

26   /////
27
     1
       Plaintiff also argues in his objections that summary judgment should be granted in his favor on
28   this claim.
                                                        3
 1   abate it. In light of plaintiff’s failure to present such evidence, the undersigned finds no error

 2   with the magistrate judge’s analysis.

 3          Accordingly,

 4          1.      The findings and recommendations issued on August 27, 2019 (Doc. No. 78) are

 5                  adopted in full;

 6          2.      Plaintiff’s motion for summary judgment (Doc. No. 64) is denied;

 7          3.      Defendants Garcia’s and Neighbors’s cross-motion for summary judgment (Doc.

 8                  No. 69) is granted in part and denied in part as follows:

 9                  a.      Summary judgment is granted in favor of defendants Garcia and Neighbors

10                          as to plaintiff’s condition of confinement claim;

11                  b.      Summary judgment is denied as to plaintiff’s failure to intervene/protect

12                          claim;

13          4.      This action now proceeds only on plaintiff’s complaint against defendant Garcia

14                  for excessive use of force in violation of the Eighth Amendment, and against

15                  defendant Neighbors for failure to intervene/protect in violation of the Eighth

16                  Amendment; and

17          5.      This case is referred back to the assigned magistrate judge for further proceedings.

18   IT IS SO ORDERED.
19
        Dated:     September 24, 2019
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                        4
